                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

ROBERT RALPH DIPIETRO,           :
                                 :
           Plaintiff,            :
      VS.                        :
                                 :               NO. 4:18-CV-00179-CDL-MSH
JAMES F. BARRON, et al.,         :
                                 :
           Defendants.           :
________________________________ :

                                        ORDER

      Pro se Plaintiff Robert Ralph DiPietro, a prisoner currently confined at the Rutledge

State Prison (“RSP”) in Columbus, Georgia, has filed two motions for reconsideration of

the Court’s April 29, 2019 Order denying Plaintiff’s request for appointed counsel and a

temporary restraining order (“TRO”) in this case (ECF Nos. 27, 28). For the following

reasons, these motions are DENIED.

                                      ANALYSIS

      Local Rule 7.6 provides that motions for reconsideration shall not be filed as a

matter of routine practice. M.D. Ga. R. 7.6. Generally, such motions will only be granted

if the movant demonstrates that (1) there was an intervening development or change in

controlling law, (2) new evidence has been discovered, or (3) the court made a clear error

of law or fact. Rhodes v. MacDonald, 670 F. Supp. 2d 1363, 1378 (M.D. Ga. 2009).

      I.     Motion to Reconsider Denial of Appointed Counsel

      Plaintiff first asks the Court to reconsider its decision to deny appointed counsel in

this case. Plaintiff primarily contends that without counsel, he cannot provide the court
with a complete, accurate amended complaint because he has “limited time and resources

at this prison’s law library” and he is unsure how to join various parties and claims. See,

e.g., Mot. Recons. 3, ECF No. 27.

       Plaintiff has not provided the Court with grounds to reconsider its previous decision

that no exceptional circumstances merit the appointment of counsel at this time.

Plaintiff’s motion largely rehashes the arguments he already made in his initial motion for

appointed counsel. A motion for reconsideration should not be used to relitigate matters

already decided or present new arguments that could have been earlier raised. Cf., e.g.,

Jones v. S. Pan Servs., 450 F. App’x 860, 863 (11th Cir. 2012) (per curiam) (“A motion to

alter or amend a judgment cannot be used to relitigate old matters, raise arguments, or

present evidence that could have been raised prior to the entry of judgment.”). Thus, the

Court declines to address any arguments Plaintiff previously made.

       Plaintiff does not identify any changes in the law or new evidence that justifies his

motion for reconsideration, and the Court thus presumes that Plaintiff believes the Court’s

prior order was based on an erroneous finding of law or fact. Plaintiff first attempts to

supplement his request for appointed counsel with specific instances where his limited

access to prison law library resources has “harmed” him. See, e.g., Mot. Recons. 3-5, ECF

No. 27. In each example he cites, however, his argument boils down to the assertion that

“having an attorney would be helpful to [Plaintiff].” Maldonado v. Unnamed Defendant,

648 F. App’x 939, 956 (11th Cir. 2016) (per curiam). As the Court has already observed,

while it may be true that Plaintiff could benefit from the assistance of counsel, the same “is

                                              2
true of many pro se litigants and does not constitute an exceptional circumstance” requiring

the appointment of counsel. Id.

       Plaintiff also contends that the Court overlooked that Plaintiff is “currently still

severely depressed, with severe anxiety” and therefore “not able to keep up with the

demands of this and the other law suit.” Mot. Recons. 7, ECF No. 27. Plaintiff also states

that he is “about to have a nervous breakdown because of the pressure of these two

lawsuits.” Id. Again, however, “[t]he key” in determining whether appointed counsel is

warranted “is whether the pro se litigant needs help in presenting the essential merits of his

position to the court.” Nelson v. McLaughlin, 608 F. App’x 904, 905 (11th Cir. 2015) (per

curiam). Contrary to his assertions, Plaintiff has been able to “keep up” with the filings

in this case, and he has also managed to file multiple motions for extension of time, a

motion for appointed counsel, a motion for reconsideration, and a 33-page brief in his

appeal in his other case. See generally DiPietro v. Med. Staff at Fulton Cnty., Appeal No.

18-13757 (11th Cir. Sept. 7, 2018). His filings in this case are articulate and adequately

convey the essential merits of his position to the Court. Plaintiff has therefore failed to

show that his anxiety and depression warrant the appointment of counsel.

       To the extent Plaintiff wishes to add various claims and parties to his lawsuit and

requests that the Court assist him with this process, Mot. Recons. 4-5, ECF No. 27, this

Court cannot provide Plaintiff with legal advice specific to his case or “serve as de facto

counsel” for Plaintiff. GJR Invs., Inc. v. Cnty. of Escambia, 132 F.3d 1359, 1369 (11th

Cir. 1998), overruled on other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009).

                                              3
Plaintiff, like any other litigant, must comply with the Federal Rules of Civil Procedure

concerning joinder of parties and claims.         See Fed. R. Civ. P. 18, 20. 1    Generally

speaking, these rules provide that a plaintiff may set forth only related claims in a single

lawsuit. A plaintiff may not join unrelated claims and various defendants in his complaint

unless the claims arise “out of the same transaction, occurrence, or series of transactions or

occurrences and if any question of law or fact common to all defendants will arise in the

action.”   Fed. R. Civ. P. 20 (emphasis added).         “[A] claim arises out of the same

transaction or occurrence if there is a logical relationship between the claims.” Constr.

Aggregates, Ltd. v. Forest Commodities Corp., 147 F.3d 1334, 1337 n.6 (11th Cir. 1998).

Though Plaintiff has stated that he does not presently know the identity of some of the

individuals he wishes to name in his amended complaint, he may move to amend and seek

to add those individuals as parties if he learns their names during discovery. See Fed. R.

Civ. P. 15.

       Finally, to the extent Plaintiff contends that the Court erred by assigning this case

to the Magistrate Judge, 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72

permit a district judge to designate a case to a magistrate judge to hear and determine all

pretrial matters pending before the Court, except for dispositive motions. The Magistrate


1
 According to a search of the U.S. District Web PACER Docket Report, Plaintiff does not
appear to have any other civil actions pending in this Court or any other federal district
court. As mentioned above, Plaintiff does have an appeal pending before the Eleventh
Circuit Court of Appeals. DiPietro v. Med. Staff at Fulton Cnty., Appeal No. 18-13757
(11th Cir. Sept. 7, 2018). Plaintiff cannot “consolidate” the above-captioned action into
his pending appeal. See Fed. R. Civ. P. 42.

                                              4
Judge will make a recommendation to the undersigned District Judge concerning any

dispositive motions, including motions to dismiss for failure to state a claim, for summary

judgment, and for injunctive relief.2 Pursuant to 28 U.S.C. § 636(c)(1), the parties may

consent to have the Magistrate Judge conduct all proceedings in this case, to include a jury

or non-jury trial, and to enter the final judgment in this case. If Plaintiff wishes to consent

to the Magistrate Judge conducting all proceedings in this case, he should follow the

directions on the consent form to which he refers in his motion for reconsideration.

       II.    Motion to Reconsider Denial of TRO

       Plaintiff has also filed a motion for the Court to reconsider his request for a TRO.

In this motion, Plaintiff contends that when his counselor reassured him that he would be

“safe” no one at RSP knew Plaintiff “had a pending lawsuit against employees at RSP.”

Mot. Recons. 1-2, ECF No. 28. Plaintiff states that since Defendants have now been

served, he has been the victim of retaliation. Id. at 2. More specifically, Plaintiff alleges

that his cell was shaken down and his property taken “for no reason”; he was not given an

incentive meal; and he was denied a transfer to a transitional center. Id. at 2-3.3 Plaintiff


2
 Plaintiff also states that he “never received a ‘Report and Recommendation’ from the court
on [his] case.” Mot. Recons. 12, ECF No 27. The Magistrate Judge ordered service of
Plaintiff’s Complaint after screening Plaintiff’s claims pursuant to 28 U.S.C. § 1915A and
§ 1915(e). Because the Magistrate Judge has not yet decided any dispositive motions,
there have not yet been any recommendations filed in this case. In an abundance of
caution, however, the Clerk is DIRECTED to send Plaintiff another copy of the Magistrate
Judge’s May 27, 2019 Order (ECF No. 11).
3
 Plaintiff also appears to suggest that retaliation may warrant the appointment of counsel.
See, e.g., Mot. Recons. 9-10, ECF No. 27. Plaintiff does not allege, however, that the cell

                                              5
therefore again requests that the Court grant him a TRO requiring Defendants to stop

retaliating against him. See id. at 3-4.

       Plaintiff has again failed to demonstrate that an adequate basis for reconsideration

exists. Even assuming the Court misunderstood Plaintiff’s counselor’s statement that

Plaintiff would be “safe” at RSP, Plaintiff is not entitled to the relief he seeks. The Court

simply cannot issue an order directing prison officials to stop retaliating against him. See,

e.g., Elend v. Basham, 471 F.3d 1199, 1209 (11th Cir. 2006) (“It is well-established in this

circuit that an injunction demanding that a party do nothing more specific than ‘obey the

law’ is impermissible.”). And to the extent Plaintiff contends that prison officials at RSP

are now retaliating against him because he filed this lawsuit, he may move for leave to

supplement his complaint to include such claims. See Fed. R. Civ. P. 15(d) (“On motion

and reasonable notice, the court may, on just terms, permit a party to serve a supplemental

pleading setting out any transaction, occurrence, or event that happened after the date of

the pleading to be supplemented.”).

       III.   Conclusion

       For the foregoing reasons, the Court finds that Plaintiff has not alleged an adequate

basis for reconsideration of the Court’s previous order denying his request for appointed

counsel and a TRO. Accordingly, Plaintiff’s motions for reconsideration (ECF Nos. 27,



shakedown, the denial of a meal, or the denial of a transfer have affected his ability to
prosecute this case. Moreover, as noted above, any potential acts of retaliation can be
addressed as this case proceeds. Thus, the alleged retaliation experienced by Plaintiff is
not an exceptional circumstance that justifies appointing counsel at this stage.

                                             6
28) are DENIED.

                  SO ORDERED, this 27th day of June, 2019.


                              s/ Clay D. Land
                             CLAY D. LAND
                             CHIEF U.S. DISTRICT COURT JUDGE
                             MIDDLE DISTRICT OF GEORGIA




                                7
